Case: 1:20-cv-06006 Document #: 1-28 Filed

IL Dept of Healthcare and Family Services
Division of Child Support Services

P.O. Box 19405 AIDA5O0S9

Springfield, IL 62794-9405

#200627 0303332994

RAYMOND N. ERVIN

331 SPRINGSIDE LN

BUFFALO GROVE IL 60089-1650

: 10/08/20 Page 1 of 2 PagelID #:134

Date: MAY O01, 2019

NCP:

147375703

 

 

Este es un aviso muy importante.
podran explicar este aviso.

This is an important notice.

Si usted no entiende este aviso, comuniquese con el Centro
de Servicio al Consumidor en la Seccion de Manutencion de Ninos a 1-800-447-4278, donde le
Personas que usan teletipo (TTY) deben llamar a 1-800-526-5812.

If you do not understand this notice, contact the Child Support
Customer Service Call Center at 1-800-447-4278 who can explain it to you. Persons with a TTY
device may call 1-800-526-5812.

 

A review of the above referenced Child Support account has been conducted. As a result of

this review you are entitled to receive $

If you have any questions about this matter,

you may call

Division of Child Support Services

HFS 2876 (R-7-10)

(SEQ:

159F)

4,310.40 due to a credit balance.

1-800-447-4278.

 
 

 

Case: 1:20-cv-06006 Document #: 1-28 Filed: 10/08/20 Page 2 of 2 PagelD #:135

MAIL DROP:

HFS 816 ™
(R-9-17) Bldg # Floor # Room # Drop # Initials

UNDELIVERABLE MAIL PROCESSING UNIT
DIVISION OF CHILD SUPPORT SERVICES

IL DEPT OF HEALTHCARE AND FAMILY SERVICES
PO BOX 19119

SPRINGFIELD IL 62794-9119

 

USA

DAGSSES BOCGES

wa

ae
He USPOSTAGE
oc

5° £99.38"
OS ZIP 6270
ae 000263
Ou 21 3008679

 

ELECTRONIC SERVICE REQUESTED
